Case 1:18-cv-00173-C-BU Document 22 Filed 11/23/20                        Page 1 of 1 PageID 1605



                             IN THE L]NITED STATES DISTzuCT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                           ABILENE DIVISION

JESS W.,'                                              )
                                                       )
                           Plaintifl,                  )
                                                       )
                                                       )
                                                       )
ANDREW M. SAUL,                                        )
Commissioner of Social Security,                       )
                                                       )
                           Defendant.                  )    Civil Action No. 1 :l 8-CV-173-C-BU

                                                 ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the Commissioner's decision should be reversed

and this   civil action should be remanded for further administrative proceedings.2

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions              ofthe Court. For the reasons stated

therein, the decision of the Commissioner is hereby REVERSED and this civil action is

REMANDED for         fu   rther administ#rtive proceedings.

           SOORDERED         nis   )3   dayof November.2020.




                                                                     l/
                                                  SA            C     INGS
                                                  S        OR         D STATE      DI TRICT JUDGE


         ITo protect privacy concems of plaintiffs in social security cases, the    rsigned identifies the
Plaintiff only by first name and last initial.
           2
       Neither party has filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
